     Case 2:21-cv-00339-GMN-VCF Document 20 Filed 04/22/21 Page 1 of 3




 1   WRIGHT, FINLAY & ZAK, LLP
     Darren T. Brenner, Esq.
 2   Nevada Bar No. 8386
 3   Lindsay D. Robbins, Esq.
     Nevada Bar No. 13474
 4   7785 W. Sahara Ave., Suite 200
     Las Vegas, NV 89117
 5   (702) 475-7964; Fax: (702) 946-1345
 6   lrobbins@wrightlegal.net
     Attorneys for Plaintiff, U.S. Bank, N.A., as Trustee Successor in Interest to Wachovia Bank
 7   National Association, as Trustee for GSAA Home Equity Trust 2005-11, Asset-Backed
     Certificates, Series 2005-11
 8
 9                               UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEVADA
10
     U.S. BANK, N.A., AS TRUSTEE                    Case No.: 2:21-cv-00339-GMN-VCF
11   SUCCESSOR IN INTEREST TO
12   WACHOVIA BANK NATIONAL
     ASSOCIATION, AS TRUSTEE FOR GSAA               STIPULATION AND ORDER TO
13   HOME EQUITY TRUST 2005-11, ASSET-              EXTEND TIME PERIOD TO RESPOND
     BACKED CERTIFICATES, SERIES 2005-11,           TO MOTIONS TO DISMISS [ECF Nos.
14
                                                    11-13]
15                        Plaintiff,
            vs.                                     [First Request]
16
     FIDELITY NATIONAL TITLE GROUP,
17   INC.; CHICAGO TITLE INSURANCE
18   COMPANY; TICOR TITLE OF NEVADA,
     INC.; DOE INDIVIDUALS I through X; and
19   ROE CORPORATIONS XI through XX,
     inclusive,
20
                          Defendants.
21
22          Plaintiff, U.S. Bank, N.A., as Trustee Successor in Interest to Wachovia Bank National
23   Association, as Trustee for GSAA Home Equity Trust 2005-11, Asset-Backed Certificates,
24   Series 2005-11 (“U.S. Bank Trustee”), Specially Appearing Defendant Fidelity National Title
25   Group, Inc., and Defendants Chicago Title Insurance Company and Ticor Title of Nevada, Inc.
26   (“Defendants”, collectively, the “Parties”), by and through their counsel of record, hereby
27   stipulate and agree as follows:
28



                                              Page 1 of 3
     Case 2:21-cv-00339-GMN-VCF Document 20 Filed 04/22/21 Page 2 of 3




 1         1. On February 26, 2021, U.S. Bank Trustee filed its Complaint in Eighth Judicial District
 2            Court, Case No. A-21-830198-C [ECF No. 1-1].
 3         2. On February 28, 2021, Chicago Title Insurance Company filed its Petition for Removal
 4            to this Court [ECF No. 1].
 5         3. On April 12, 2021, Defendants each filed a Motion to Dismiss [ECF No. 11-13].
 6         4. U.S. Bank Trustee’s deadline to respond to Defendants’ Motions to Dismiss is currently
 7            April 26, 2021.
 8         5. U.S. Bank Trustee’s counsel is requesting an extension until May 26, 2021, to file its
 9            response to the pending Motions to Dismiss.
10         6. This extension is requested to allow U.S. Bank Trustee additional time to review and
11            respond to the points and authorities cited to in the pending Motions to Dismiss.
12         7. Counsel for Defendants does not oppose the requested extension.
13   ///
14
15   ///
16
17   ///
18
19   ///
20
21   ///
22
23   ///
24
25   ///
26
27   ///
28



                                                 Page 2 of 3
     Case 2:21-cv-00339-GMN-VCF Document 20 Filed 04/22/21 Page 3 of 3




 1      8. This is the first request for an extension which is made in good faith and not for
 2          purposes of delay.
 3          IT IS SO STIPULATED.
 4    DATED this 22nd day of April, 2021.              DATED this 22nd day of April, 2021.

 5    WRIGHT, FINLAY & ZAK, LLP                        SINCLAIR BRAUN LLP
 6
 7    /s/ Lindsay D. Robbins                           /s/ Kevin Sinclair
      Lindsay D. Robbins, Esq.                         Kevin Sinclair, Esq.
 8    Nevada Bar No. 13474                             Nevada Bar No. 12277
 9    7785 W. Sahara Ave., Suite 200                   16501 Venture Boulevard, Suite 400
      Las Vegas, NV 89117                              Encino, California 91436
10    Attorneys for Plaintiff, U.S. Bank, N.A., as     Attorneys for Defendants, Fidelity National
      Trustee Successor in Interest to Wachovia        Title Group, Inc., Chicago Title Insurance
11    Bank National Association, as Trustee for        Company, and Ticor Title of Nevada, Inc.
12    GSAA Home Equity Trust 2005-11, Asset-
      Backed Certificates, Series 2005-11
13
14
15                                                     IT IS SO ORDERED.
16
                                                                   22 day of April, 2021
                                                       Dated this ____
17
18
19                                                     ___________________________
                                                       Gloria M. Navarro, District Judge
20                                                     UNITED STATES DISTRICT COURT
21
22
23
24
25
26
27
28



                                                 Page 3 of 3
